712 N.W.2d 445 (2006)
474 Mich. 1118
Lisa Michelle FROMM and Edward Fromm, Plaintiffs-Appellees,
v.
MEEMIC INSURANCE COMPANY, Defendant-Appellant.
Docket No. 127659 & (39). COA No. 248879.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the November 9, 2004 judgment of the Court of Appeals and the motion for leave to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and CORRIGAN, JJ., would grant leave to appeal.